        Case 2:18-cr-00292-DWA Document 131 Filed 11/18/19 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       :
                                                :
        v.                                      :     No. 2:18-cr-292-DWA
                                                :
 ROBERT BOWERS                                  :     Judge Donetta J. Ambrose
                                                :
                                                :
                                                :
                                                :
                                                :
                                                :
                                                :

                                 MOTION TO RECONSIDER

       And now comes the City of Pittsburgh, that files the within motion to reconsider , and in
support thereof, sets forth as follows:

   1. This motion concerns an order of court, dated August 8, 2019 (ECF 82) , That was
      delivered to certain employees of the City of Pittsburgh Police Department. That order
      appears to have been presented to the Court in an ex parte fashion, without notice to
      either the United States Attorney’s Office, or the City of Pittsburgh, or any members of
      the City of Pittsburgh Police Department, or any members of the City of Pittsburgh Law
      Department.
   2. Counsel for the Defendant first sought information from the Pittsburgh Bureau of Police
      (PBP) on July 19, 2019. On that date defense, counsel sent a letter to the PBP at its zone
      2 location, requesting certain police reports. See exhibit A
   3. The letter was forwarded by Zone 2 officers to the PBP Central Records and Reports Unit
      (CRRU)
   4. On 7/25/2019, staff from CRRU faxed a response to defense Counsel, including the
      offense/incident report for 4 of the requested reports. The offense/incident report is an
      abbreviated version of a full investigative report, only providing limited information
      including the name of an arrestee, and/or a short summary of an officer’s interaction. A
      copy of the fax is attached as exhibit B
   5. The PBP had no further communication with Defense Counsel until receiving a letter,
      including a copy of the 8/9/2019 order, on August 28, 2019, directing the PBP to provide
      certain documents/records. See Exhibit C
   6. Neither the PBP, or the City of Pittsburgh Law Department were contacted or otherwise
      notified of the presentation of the 8/9/2019 order to the Court.
        Case 2:18-cr-00292-DWA Document 131 Filed 11/18/19 Page 2 of 4



   7. The PBP objects to this method of discovery, having a motion presented to the Court that
      effects the PBP’s responsibilities, in an ex parte fashion. Had the Movant been aware of
      the intent to present such an Order to the Court for signature, Movant would have been
      able to consider its position, including potentially opposing the entry of the Order.
   8. Further the PBP has turned over all materials in its possession that are responsive to the
      Order to the United States Attorney’s Office, so that the same may be distributed
      pursuant to the discovery rules articulated in the Federal Rules of Criminal Procedure, as
      well as any protective orders or gag orders issued in the case.

       Wherefore Movant requests this Court to grant its motion and reconsider the 8/8/2019
       Order.(ECF 82)
                                          Respectfully Submitted


                                            /s/Michael E. Kennedy
                                            Michael E. Kennedy
                                            Associate City Solicitor
                                            PA ID No. 52780
                                            (412) 255-2025
                                            michael.kennedy@pittsburghpa.gov

                                            City of Pittsburgh Department of Law
                                            414 Grant Street
                                            Pittsburgh, PA 15219
                                            Counsel for Defendant City of Pittsburgh




                               CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing Motion to Reconsider, was
served this 18th day of November 2019, by U.S. first class mail, postage prepaid, upon the
following:

                                   Elisa A. Long, Esquire
                                 Michael J. Novara, Esquire
                                    1001 Liberty Avenue
                                     1500 Liberty Center
                                 Pittsburgh, PA 15222-3716
                           Attorneys for Defendant Robert Bowers
Case 2:18-cr-00292-DWA Document 131 Filed 11/18/19 Page 3 of 4



                       Soo C. Song, Esquire
                  United States Attorney’s Office
                   700 Grant Street, Suite 4000
                       Pittsburgh, PA 15212
                         Attorney for USA




                                     ___s/Michael E. Kennedy
                                     Michael E. Kennedy
                                     Associate City Solicitor
Case 2:18-cr-00292-DWA Document 131 Filed 11/18/19 Page 4 of 4
    Case 2:18-cr-00292-DWA Document 131-1 Filed 11/18/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :
                                           :
     v.                                    :    No. 2:18-cr-292-DWA
                                           :
ROBERT BOWERS                              :    Judge Donetta J. Ambrose
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :

                ORDER OF COURT ON MOTION TO RECONSIDER

                    And now, this _________day of November 2019, upon Motion of the City
    of Pittsburgh to reconsider, the motion is GRANTED. The order of 8/8/2019 (ECF 82) is
    rescinded.


                                               BY THE COURT




                                               __________________________

                                               Judge Donetta J. Ambrose
